Citation Nr: 1008660	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  00-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for neurogenic bladder 
as secondary to service-connected herniated intervertebral 
disc of the lumbar spine.

2.  Entitlement to service connection for erectile 
dysfunction (ED) as secondary to service-connected herniated 
intervertebral disc of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from May 1969 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 1999 and January 2000 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  Jurisdiction over the case was 
subsequently transferred to the RO in Baltimore, Maryland.

In connection with his appeal the Veteran testified at a 
hearing before the undersigned Veterans Law Judge in 
Washington, DC in January 2010.  A transcript of the hearing 
is associated with the claims files.

This case was previously before the Board in July 2004 and 
January 2006 and on both occasions the case was remanded for 
additional development.  The case has now been returned to 
the Board for further appellate action. 


FINDINGS OF FACT

1.  Neurogenic bladder is etiologically related to the 
Veteran's service-connected herniated intervertebral disc of 
the lumbar spine.

2.  ED is etiologically related to the Veteran's service-
connected herniated intervertebral disc of the lumbar spine.  



CONCLUSIONS OF LAW

1.  Neurogenic bladder is proximately due to or the result of 
the Veteran's service-connected herniated intervertebral disc 
of the lumbar spine.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.310 (2006).

2.  ED is proximately due to or the result of the Veteran's 
service-connected herniated intervertebral disc of the lumber 
spine.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the Board has determined 
that the evidence currently of record is sufficient to 
establish the Veteran's entitlement to service connection for 
neurogenic bladder and entitlement to service connection for 
ED.  Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009). 

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of this regulation. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims files shows, or fails to show, 
with respect to the claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection for Neurogenic Bladder

In March 1975 the Veteran underwent a total laminectomy at 
L5, removal of L5 transitional intervertebral disc, and 
bilateral L5 foraminotomy as a result of a back injury he 
sustained in active service.  In a February 1976 rating 
decision the Veteran was granted entitlement to service 
connection for herniated intervertebral disc, effective from 
May 1971.  

In May 1975 the Veteran began to notice difficulty in voiding 
and emptying his bladder and a decrease in potency.  The 
Veteran also reported decreased urinary stream and having to 
exert great effort to void.  At that time the Veteran did not 
report pain or hematuria.

In November 1975 the Veteran underwent a cystometrogram, 
cystogram, and cystourethroscopy to determine whether the 
Veteran had neurogenic bladder.  The cystometrogram indicated 
that the Veteran had a disturbance in the sensory component 
of micturition and that he had a very large volume so that 
his bladder held approximately 700 to 800 cubic centimeters 
(ccs) before he felt the need to void.  Upon completion of 
the procedures the Veteran was diagnosed with neurogenic 
bladder resulting from his March 1975 laminectomy.

The Veteran filed his claim of entitlement to service 
connection for bladder dysfunction secondary to his service-
connected herniated intervertebral disc in March 1998.  

The Veteran has been afforded numerous VA examinations during 
the pendency of his claim.  In February 2000 he was provided 
a VA general medical examination.  At that time the Veteran 
reported that he had developed urinary incontinence following 
his March 1975 back surgery.  He also brought the medical 
report from his March 1975 back surgery for the VA examiner 
to review.  At that time the VA examiner diagnosed the 
Veteran with urinary incontinence as a residual of lumbar 
laminectomy.  

In December 2004 the Veteran was afforded another VA general 
medical examination.  At that time the VA examiner opined 
that it was at least as likely as not that the Veteran's 
urinary dysfunction was due to his history of chronic back 
pain with a laminectomy.

In December 2004 the Veteran was provided with a VA 
genitourinary examination by Dr. M.B.  At that time the VA 
examiner opined that the Veteran's urinary incontinence was 
not a result of his service-connected back condition, but 
rather a result of his benign prostate hypertrophy (BPH), 
which the VA examiner stated was due to the aging process of 
a normal male.  The VA examiner noted that he had reviewed 
the claims files prior to examination of the Veteran and 
subsequent forming of an opinion.  However, the Board notes 
that the VA examiner did not account for the fact that the 
Veteran had been competently diagnosed with neurogenic 
bladder secondary to his March 1975 laminectomy by 
cystometrogram in November 1975.  

In March 2006 the Veteran was scheduled for another VA 
genitourinary examination with the same Dr. M.B. who 
performed the December 2004 examination.  At that time the 
Veteran was reported to have become angry and abusive.  Dr. 
M.B. had the Veteran removed from the examining room by 
security, and the examination was not completed.  

In March 2006 the Veteran was afforded a VA urology 
examination.  At that time the VA examiner stated that in 
order to correctly determine whether the Veteran had 
neurogenic bladder, the Veteran would have to submit to a 
cystoscopy and urodynamic studies.  There was no indication 
that the Veteran was unwilling to report for these 
procedures, however, neither procedure was scheduled for the 
Veteran at that time.  Additionally, the VA examiner 
indicated that he had reviewed the claims files; however, he 
failed to account for the November 1975 cystometrogram report 
reflecting that the Veteran was diagnosed with neurogenic 
bladder.  

In March 2006 the Veteran was afforded a VA neurological 
examination.  At that time the examiner indicated that he had 
reviewed the claims files prior to examination.  The examiner 
made note in the examination report that the Veteran had a 
cystometrogram in November 1975 that was compatible with 
neurogenic bladder.  At that time the Veteran reported that 
he had urinary urgency, urinary frequency, and occasional 
urinary incontinence.  The examiner reported that the history 
and the cystometric examination were compatible with injury 
to the nerve supply to the bladder causing the Veteran to 
experience the above described urinary symptoms.

In April 2006 VA received a letter from the Veteran.  In his 
letter the Veteran reported that Dr. M.B. at the Baltimore VA 
Medical Center had treated the Veteran with contempt and 
discourtesy each time he had been seen by him.  Additionally, 
the Veteran reported that it seemed as though Dr. M.B. had 
some sort of personal prejudice against him.  At that time 
the Veteran requested a new VA examination by a different 
physician to determine the pathology of his bladder 
dysfunction.

In August 2006 the Veteran was afforded another VA 
genitourinary examination.  As the Veteran had requested in 
his April 2006 statement, this examination was not 
administered by Dr. M.B.  At the time of the examination the 
examiner indicated that the claims files had been reviewed.  
The Veteran reported that he believed he had undergone a 
cystoscopy sometime around 1976, but that he had not 
undergone the procedure recently.  The examiner failed to 
mention whether he reviewed the November 1975 cystometrogram 
report.  The examiner reported that he had informed the 
Veteran that he would be required to have a cystoscopy and 
urodynamics done before a diagnosis of neurogenic bladder 
could be confirmed.  

The examiner reported that the Veteran refused to have any 
intervention performed at the VA Medical Center.  As a 
result, the examiner reported that he told the Veteran that 
they would send a letter requesting these studies to the 
Veteran's private treating physicians at Johns Hopkins.  
There is no documentation in the claims files that this 
letter was ever sent.  Regardless, the VA examiner failed to 
account for the fact that the Veteran had in fact been 
competently diagnosed with neurogenic bladder secondary to 
his laminectomy in November 1975.   

In June 2009 the Veteran's files were sent to the Baltimore 
VA Medical Center for review and a medical opinion regarding 
the etiology of the Veteran's bladder dysfunction.  At that 
time the examiner indicated that he had done a complete 
review of the claims files.  He indicated that he had seen 
the Veteran for a VA examination in March 2006 and the 
Veteran had reported that he had experienced bladder 
dysfunction since his laminectomy in March 1975.  The 
examiner noted that he could not find any written data to 
corroborate this statement.  The examiner again failed to 
account for the cystometrogram report from November 1975 in 
which the Veteran was diagnosed with neurogenic bladder.  
Therefore, the Board finds that this opinion is inadequate 
for adjudication purposes because it appears that the 
examiner failed to complete a thorough review of the 
Veteran's claims files.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinions.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Factors to consider when assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000).

In this regard, the Board finds that the November 1975 
cystometrogram report, the February 2000 and December 2004 VA 
general medical examination reports, and the March 2006 VA 
neurological examination report to be the most probative 
medical evidence of record.  First and foremost, the November 
1975 cystometrogram report shows that the Veteran began 
having bladder dysfunction symptoms shortly after his 
laminectomy in March 1975.  The evidence of records tends to 
indicate that the Veteran has continued to experience 
symptoms of bladder dysfunction ever since he initially began 
having them in May 1975.  Additionally, the February 2000 and 
December 2004 VA general medical examination reports and the 
March 2006 VA neurological examination report appear to be 
the most complete of all the examination reports of record.  
The Board notes that a thorough and complete review of the 
claims files was completed before any opinions were given, 
and the examiners from these examinations seem to have 
listened to and accounted for the subjective complaints of 
the Veteran.   

The December 2004 and March 2006 VA genitourinary examination 
reports are not probative because the Veteran has reported 
that the VA examiner from those examinations was prejudiced 
against him.  While there is no corroborating evidence that 
this is true, the Board notes that hints of impropriety in VA 
medical examinations is unacceptable.  The Board also finds 
that the examination reports are inadequate because they do 
not reflect that a thorough review of the claims files was 
completed.  Additionally, the March 2006 VA urology 
examination report and the August 2006 VA genitourinary 
examination report are not adequate for adjudication purposes 
because, again, it appears from the examination reports that 
a complete and thorough review of the claims files was not 
completed.

Accordingly, entitlement to service connection for neurogenic 
bladder secondary to service-connected herniated 
intervertebral disc is warranted.

Service Connection for ED

In March 1998 the Veteran filed a claim of entitlement to 
service connection for "erectile (sexual) dysfunction" 
secondary to his service-connected lumbar spine disability.          

In a February 1998 VA Medical Center psychiatric treatment 
note, the Veteran reported that he had experienced ED since 
after his laminectomy in March 1975.  He reported that it had 
started as only being able to achieve a partial erection with 
subsequent quick ejaculation.  He also reported that he 
experienced pain in the penis and scrotum with and without an 
erection, as well as prior, during, and after ejaculation.  
The Veteran reported that his ED had gotten progressively 
worse over the years and he stopped being able to achieve a 
morning erection in approximately 1997.

At his February 2000 VA general medical examination, the 
Veteran reported experiencing ED.  At that time the Veteran 
was diagnosed with ED as a residual of his March 1975 
laminectomy.  

At his December 2004 VA genitourinary examination, the 
Veteran again reported experiencing ED.  At that time the VA 
examiner opined that the Veteran's ED was less likely than 
not a result of his service-connected herniated 
intervertebral disc.  It was the examiner's opinion that the 
Veteran's ED was instead a result of his history of smoking 
for 40 years, drug abuse, and use of marijuana.  The examiner 
did not provide a rationale for his opinion.  

A review of the Veteran's VA Medical Center treatment notes 
from March 1997 to June 2007 shows that he periodically 
complained of ED, as well as penis and scrotum pain.  He has 
also routinely told health care providers that he had 
experienced ED since his March 1975 laminectomy.  
Additionally, ED is on the Veteran's chronic problem list 
maintained by the VA Medical Center and he receives 
medication for treatment.

In June 2009 the Veteran's claims files were sent to the VA 
Medical Center for review and a medical opinion regarding the 
etiology of the Veteran's ED.  The examiner indicated that he 
had reviewed the claims files, but did not comment on the 
Veteran's statements that he had experienced ED since his 
March 1975 laminectomy.  The examiner opined that it was more 
likely than not that the Veteran's ED was not due to his 
spinal cord operation.  The examiner simply stated that this 
was because the Veteran had many other problems, including 
medical problems.  The examiner did not provide any 
information as to what problems could be causing the 
Veteran's ED and did not provide a rationale for his opinion 
that the ED was related to one of the Veteran's other 
problems.  

In January 2010 the Veteran provided testimony at a hearing 
before the Board in Washington, DC.  At that time the Veteran 
reported that he had experienced ED since his laminectomy in 
1975 and that it had gotten progressively worse throughout 
the years.

The Veteran is competent to state when he first experienced 
ED and that the symptoms have continued since his 1975 
laminectomy.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the 
Board has found the Veteran to be credible.  

Additionally, as stated above, while the Board cannot ignore 
the December 2004 and June 2004 medical opinions, the Board 
is free to assess the credibility and probative value of such 
opinions and is not obligated to accept the opinions. 

In this regard, the Board notes that neither physician 
provided an adequate supporting rationale for their negative 
opinions.  Additionally, the Veteran has reported that the 
December 2004 examiner was biased against him from the 
beginning and asked that he be seen by another examiner for 
his opinion.  Also, it appears that both the December 2004 
and June 2009 examiners failed to complete a thorough review 
of the claims files prior to forming their opinions.  
Therefore, the Board finds these examination reports to be 
inadequate for adjudication purposes.

The Board finds the February 2000 VA examination report, in 
which the examiner stated that the Veteran's ED is a residual 
of his March 1975 laminectomy, to be probative as to the 
issue of the etiology of the Veteran's ED.  In this regard, 
the Board notes that the VA examiner appears to have 
performed a thorough and complete examination of the Veteran.  
Additionally, the VA examiner noted that she reviewed the 
Veteran's VA Medical Center medical records as well as copies 
of the Veteran's surgical and procedure reports from his 
laminectomy and cystometrogram in March and May 1975 
respectively.  Finally, the examiner took into account the 
Veteran's statements concerning a continuity of 
symptomatology when forming the opinion.

Accordingly, entitlement to service connection for ED 
secondary to service-connected herniated intervertebral disc 
is warranted.   
 

ORDER

Entitlement to service connection for neurogenic bladder is 
granted.

Entitlement to service connection for ED is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


